Title: John Thaxter to Abigail Adams, 15 March 1780
From: Thaxter, John
To: Adams, Abigail



Madam
Wednesday Paris March 15th 1780 Hotel de Valois Rue de Richelieu

On Monday Morning I had the Honor to go with his Excellency and Mr. Dana to breakfast with the celebrated Abbè Reynald, in Com­pany with a large Collection of Nobility and Gentry of both Sexes. In opening upon this Company, (which was unexpected to poor me) I felt all that irksome Discomposure and painful Confusion, which so respectable an Assembly of Strangers could produce in one accustomed to humble Life and simple Manners. In this unhappy Predicament I made as respectful a Bow, as Nature, untutored in the Art of Conges, and Confusion would permit. It was a Devoir of Respect unaccompanied with Ease—the latter never was or can be an Accomplishment of mine. I was however soon relieved from this disagreeable Situation, by the Vivacity and repeated Salutations of the venerable Abbey. The Reciprocal Salutations between the Abbey and Ladies formed an Intercourse among them too partial to be highly pleasing to one, who for the first Time had the Mortification to see a Monopoly of Salutations. Who would not have wished to have possessed the pre-eminent Priviledge of being an Abbey? Who would not have readily become a Subject of so tender and pleasant an Administration as that of being saluted by so beautiful Ladies.—But I have done on this Head.
Not long after Breakfast the Abbey introduced to his Excellency a Countess or Marchioness, who had expressed a great desire to see the Man, who had taken so able a part in bringing about a Revolution, which She approv’d. The Beauty, the Softness, the Delicacy and the Ease of this Lady were striking. Do you approve of the Revolution says the Abbey? Yes answerd the Lady.—You therefore, subjoined the Abbey, approve of his Excellency.—Oui Monsieur, replied the Lady.—I thanked her silently and cordially for this Testimony to the Merit of the Man I love, esteem and respect, as I did many other Ladies, to whom the same Questions were put, and to which the same Answers were given. The Abbey observed that the Name of his Excellency would be respected for ever.—Yes, replied he, if the Abbey Reynald should insert the Name in his celebrated Works. This Compliment the Abbey felt most sensibly.
After passing an agreeable Morning at the Abbey’s we went to Mr. Grand’s where we dined and where I had the Honor of being introduced to Madam Grand and Mademoiselle Labhar her Niece. Madam Grand is a worthy and respectable Character. Mademoiselle her Niece, is a pretty young Lady, has great Vivacity, a fine blooming Countenance, and a fortune of £800 sterling a Year. She is a fine Girl.
The Seal that I have chosen for my Letters may appear curious. It is not an emblem of my past Life, nor do I think it emblematical of the future. The Motto is “bonne Moisson.” I was not born with a Silver Spoon in my Mouth, nor have I ever reapt Harvests, nor do I wish to reap any, but two—viz., the one a decent and comfortable Subsistence, the other the Happiness, Comforts and Enjoyments of a tender Partner, with whom I may share in the pleasures of the first.
Your dear Sons dined with Us to day. They are in good Health, and live happily at the Pension.
My Respects, Duty and Compliments where due if you please.

I have the Honor to be, with the most perfect Esteem and Respect, your most obedient & very humble Servant.

